Citation Nr: 0530913	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  98-02 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a rating in excess of 10 percent for the 
service connected right shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel






INTRODUCTION

The veteran had active service from November 1992 to November 
1996.

This appeal arises from rating decisions of the Detroit, 
Michigan Regional Office (RO).

A review of a March 2005 written submission suggests that the 
veteran may wish to pursue a claim for a higher evaluation 
for the service connected left knee disability; accordingly, 
the RO should contact the veteran and determine whether he 
elects to pursue an increased rating claim for the left knee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that the RO erred by failing to grant a 
higher evaluation for the service connected right shoulder 
disorder.

VA is required to conduct an accurate and descriptive medical 
examination based on the complete medical record.  38 C.F.R. 
§§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
this case, a review of the record reveals that a December 
2004 VA examination is inadequate for rating purposes.  The 
examiner indicated that the veteran's principal problems with 
the right shoulder were limitation of motion due to pain, 
weakness with overhead work, and decreased endurance with 
use.  However, the physician failed to provide the degree of 
additional loss of range of motion, if any, that was present.  

In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that in evaluating a service connected disability 
involving a joint, functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. § 4.45 must be considered.  The Court also 
held that the functional loss, if feasible, should be 
determined by reference to additional range of motion loss.  
The instant case was remanded in February 2004 to obtain 
DeLuca type clinical findings.  As documented above, this 
development was not accomplished.  In the case of Stegall v. 
West, 11 Vet. App. 268 (1998), the Court held that a remand 
was necessary due to the RO's failure to follow the 
directives in the Board's remand.  It was further held that 
where the remand orders of the Board are not complied with, 
the Board itself errs in failing to ensure compliance.  
Accordingly, in view of the veteran's complaints and the 
absence of necessary clinical findings for the adjudication 
of this claim, the veteran should be afforded another VA 
examination which addresses the factors mandated in DeLuca.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the veteran to 
provide information regarding all 
medical treatment for the disability at 
issue that has not already been made 
part of the record.  The RO should 
assist the veteran in obtaining all 
relevant medical evidence that is not 
already of record.  If records sought 
are not obtained, the RO should notify 
the veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.

2.  The RO should undertake all 
necessary steps to contact the veteran's 
employer and obtain written confirmation 
of the number of days that the veteran 
missed from work during the previous 12-
month period.  In addition, the employer 
should indicate whether any work 
accommodations have been made for the 
veteran in his employment due to his 
right shoulder disability.  All 
documentation, once obtained, must be 
associated with the claims folder.

3.  Following completion of the above 
development, the veteran should be 
scheduled for a VA examination by a 
physician.  The claims folder must be 
made available to the physician for 
review prior to the examination and all 
necessary diagnostic testing should be 
accomplished.  The physician should 
indicate whether there is any pain, 
weakened movement, excess fatigability, 
or incoordination on movement of the 
right shoulder and whether there is 
likely to be additional range of motion 
loss of the service-connected right 
shoulder due to any of the following:  
(1) pain on use, including flare-ups;  
(2) weakened movement; (3) excess 
fatigability; or  (4) incoordination.  
The above determinations must, if 
feasible, be expressed in the degree of 
the additional range of motion loss due 
to pain on use or during flare-ups.  If 
the physician is unable to make any of 
the above determinations, it should be so 
indicated on the record.  The physician 
must also provide complete range of 
motion findings for the right shoulder.  
Each of the above criteria must be 
addressed by the physician.

4.  When the above development has been 
completed, the RO should review the 
expanded record and re-adjudicate the 
issue remaining on appeal.  If any 
benefit sought remains denied, a 
supplemental statement of the case 
(SSOC) should be issued to include the 
consideration of the provisions of 
38 C.F.R. § 3.321 and the veteran and 
his representative should be afforded an 
opportunity to respond before the case 
is returned to the Board for further 
appellate review.  The SSOC must contain 
notice of all relevant actions taken on 
the claim, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  
Additionally, if the veteran does not 
appear for a scheduled examination, the 
SSOC should specifically refer to 38 
C.F.R. § 3.655 (2005).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


